DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Drawings
     The originally filed drawings were received on 4/1/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okudaira et al (U.S. Patent Application Publication US 2016/0216505 A1), of record.
     Okudaira et al. discloses a method (See for example Abstract; Figures 1-6) of imaging a sample (See for example 2 in Figure 1), the method comprising obtaining illumination data for each of a plurality of raw images (See for example Figure 1; Paragraphs 0062-0074, 0113-0128), each raw image corresponding to a given one of a set of focused fringe patterns, each being generated by interference of a pair of light beams emitted through a microscope objective to illuminate a plurality of points of the sample (See for example Figure 5), wherein the set of focused fringe patterns comprises X · Y members that are combinations of (i) X phases by which the light beams are shifted, and (ii) Y angles at which rotational axes of the light beams are oriented, wherein the set includes no more than two different values for X (See for example Paragraphs 0166-0211, discussing the examples of 2D-SIM Two-Image Two-Point Restoration and 2D-SIM Two-Pass Restoration, wherein in the Two-pass restoration example (See for example Paragraph 0210), images for two different directions/wave vectors with two different phase differences for each direction (2*2=4 total images) are taken, and in The two-image two-point restoration example (See for example Paragraph 0211), images for three different directions/wave vectors with two different phase differences for each direction (2*3=6 total images) are taken.  In each example, the number of phases differences is 2.).

Allowable Subject Matter
     Claims 1-18, 20-22 are allowed.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 11287625 to Fujikake et al.
U.S. Patent Application Publication US 2021/0389577 A1 to Fujikake et al.
U.S. Patent Application Publication US 2018/0238803 A1 to Osawa et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
5/6/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872